Citation Nr: 1139805	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder as the result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from January 12, 1971 to April 14, 1971. 

This appeal comes before the VA Board of Veterans Appeals  (Board) from a February 2009 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma, that denied a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder as the result of VA treatment.  In July 2010, the Board remanded the claim for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence, evidence that is both new and material.  The Court noted that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The Court indicated that because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent at 10.  Further, failure to notify the Veteran of the correct burden of proof in his claim is an inherently prejudicial failure to notify him of the information and evidence necessary to substantiate his claim.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); rev'd on other grounds 444 F. 3d 1328   (Fed. Cir. 2006).  

In this case, in August 2006, the RO denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a dental disorder as the result of VA treatment.  The Board's decision was forwarded to the Veteran under a cover letter, dated August 18, 2006.  The Veteran did not appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2011).  

In this regard, the Veteran has asserted that he was not notified of the RO's decision.  See "reports of contact" (VA Form 119), dated in January 2009.  However, there is a presumption of regularity that the notice of the VA decision was mailed by the Secretary to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision was issued.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  A statement that a decision was not received is insufficient to rebut the presumption of regularity.  See YT v. Brown, 9 Vet. App. 195, 199 (1996).  In this case, there is no indication that the RO's August 2006 notification was not sent to the correct address of record, or that it was returned by the Postal Service for any reason.  The Board therefore concludes that the presumption of regularity has not been rebutted, and that the RO's August 2006 decision became final.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2011).   

According to the RO, in June 2008, the Veteran filed to reopen the claim (the actual application does not appear to be of record).  See Statement of the Case, dated in June 2009.  In February 2009, the RO denied the claim on the merits.  The Veteran has appealed.  

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In September 2010, the Veteran was afforded a VCAA notice as to his 38 U.S.C.A. § 1151 claim.  This notice did not provide him with the date of the most recent and final denial of that claim, nor did it notify him of the provisions relevant to new and material claims at 38 C.F.R. § 3.156 (2011).  In addition, the RO's February 2009 rating decision, the June 2009 statement of the case, and the July 2011 supplemental statement of the case, all discussed the claim solely on the merits.  These actions likely confused the Veteran, thus rendering inadequate the VCAA notice VA was required to provide him under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  Kent at 10.  In light of the foregoing, due process requires that the Veteran's claim be remanded for the issuance of a legally correct and sufficient VCAA notification letter.  On remand, the Veteran should be provided with a corrected VCAA notice as that is in compliance with Kent.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A legally adequate VCAA notice should be provided in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be informed of the basis of the August 2006 RO denial of his claim, as well as the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decision, and the provisions at 38 C.F.R. § 3.156 (2011). 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



